EXECUTION COPY







SEVERANCE AGREEMENT




This Severance Agreement ("Agreement") is entered into between Donald
Miller-Jones (the “Executive”) and Moscow CableCom Corp. (the “Company”) on the
dates indicated below.

W I T N E S S E T H

WHEREAS, Executive is the former Chief Financial Officer of the Company who was
employed pursuant to an employment agreement, dated January 13, 2005 (the
“Employment Agreement”);

  

WHEREAS, Executive resigned from his employment with the Company, and the
Executive and the Company agree that this resignation will be effective upon the
close of business on May 31, 2005 (the "Resignation Date");

  

WHEREAS, Executive agrees that upon the Resignation Date, he shall no longer
hold any officer or director positions with the Company or any of its parents,
subsidiaries or affiliates, or any other offices or positions in connection with
his employment with the Company, and Executive agrees to execute such documents
and take such actions as may be necessary or desirable to effectuate the
foregoing;

  

WHEREAS, Executive agrees that he will remain available as a consultant to the
Company following the Resignation Date, at the request of the Company's CEO, CFO
and/or Chairman of the Board of Directors until November 30, 2005, for which
Executive will receive no additional payment from the Company, other than any
out of pocket expenses incurred by Executive while operating as a consultant;

WHEREAS, Executive and the Company wish to outline the terms and conditions of a
termination of the Executive's employment on the Resignation Date, so that the
Executive and the Company can settle, fully and finally, all matters between
them; and

NOW THEREFORE, Executive and the Company, intending to be legally bound, hereby
agree as follows:

1.

Separation Payments and Benefits.  In consideration for Executive's consulting
services, and for Executive's execution of and compliance with the terms and
conditions in this Agreement including, but not limited to, Executive's consent
to the Release set forth in Section 2 below:

(a)

Provided this Agreement is signed by Executive and made effective (the
"Effective Date") before May 31, 2005, the Company will deliver, or cause to be
delivered, on or before May 31, 2005, by bank wire transfer an amount equal to
eighty-two thousand five hundred Euros (€ 82,500), representing the amount of
salary





1







--------------------------------------------------------------------------------

that the Executive would have received in salary through November 30, 2005.  The
Company agrees to continue Executive's current base salary until May 31, 2005
and such continuing salary payments shall be made in accordance with the
Company's regular payroll practices.  Payments made under this Section 1 (a)
will be net of any taxes, social security contributions and other payments
required by governmental authorities in Russia (collectively, "Russian Taxes")
and such amounts will be paid without any diminishment as a result of any
applicable Russian Taxes, and the Company will bear full responsibility for all
applicable Russian Taxes.

(b)

Upon the Effective Date, Executive will be entitled to accelerated vesting of
his 135,455 stock options with the Company, and the Company will allow Executive
a cashless exercise of such options.

(c)

Executive shall be reimbursed for the cost of a business class airfare for one
(1) one-way ticket from Moscow to London, including any applicable charge for
excess baggage, within fifteen (15) days of his execution of this Severance
Agreement as indicated by the date below.  Executive shall also be reimbursed
within fifteen (15) days of his execution of this Severance Agreement for any
and all outstanding expense account items previously submitted or hereinafter
submitted to the Company, including but not limited to all expenses incurred for
or related to Executive’s attendance at the Board of Directors meeting held in
New York, New York

(d)

Executive will receive a positive employment reference from the Company.

(e)

Executive acknowledges that the payments and benefits referred to in this
Agreement are in lieu of and in full satisfaction of any amounts that might
otherwise be payable or due to him under any contract, plan, policy or practice,
past or present, of the Company or any of the other Company Releasees (as
defined below), including, without limitation, the Employment Agreement, and the
Company's stock option plan, and any other Company benefits plan.  Except as set
forth in this section, Executive acknowledges and agrees that as of the
Resignation Date, Executive shall not be eligible to participate or continue to
participate in any employee benefit plans or compensation arrangements of the
Company or any of the other Company Releasees (as defined below) or otherwise be
entitled to any perquisite or fringe benefit.  Notwithstanding the foregoing,
nothing in this Agreement shall impair or preclude Executive's entitlement to
continued coverage under the terms of the existing Company's Director and
Officer insurance policy for matters brought forth against the Executive or the
Company relating to Executive's employment with the Company during the period
from January 13, 2005 through May 31, 2005 and relating to the period from June
1, 2005 through November 30, 2005 in his capacity as a consultant.

2.

Release.  

(a)

In consideration of the Company's obligations set forth in this Agreement,
including but not limited to the payments and benefits described in Section 1
above, Executive voluntarily, knowingly and willingly on behalf of himself, his
heirs,





2







--------------------------------------------------------------------------------

executors, administrators, successors and assigns, hereby irrevocably and
unconditionally releases the Company, its parents, their subsidiaries, divisions
and affiliates, together with their respective owners, assigns, agents,
directors, partners, officers, employees, consultants, shareholders, attorneys
and representatives, and any of their predecessors and successors and each of
their estates, heirs and assigns (collectively, the "Company Releasees") from
any and all charges, complaints, claims, liabilities, obligations, promises,
agreements, causes of action, rights, costs, losses, debts and expenses of any
nature whatsoever, known or unknown, which Executive or his heirs, executors,
administrators, successors or assigns ever had, now have or hereafter can, will
or may have (either directly, indirectly, derivatively or in any other
representative capacity) against the Company or any of the other Company
Releasees by reason of any matter, cause or thing whatsoever arising on or
before the date this Agreement is executed by Executive (the "Release").  This
Release includes, without limitation, any rights or claims relating in any way
to Executive's employment relationship with the Company or any of the Company
Releasees, or the termination thereof, arising under any foreign, federal, state
and local labor, employment, whistleblower and/or anti-discrimination laws each
as amended, or any other federal, state or local or foreign law, regulation,
ordinance or common law, or under any policy, agreement, understanding or
promise, written or oral, formal or informal, between the Company or any of the
Company Releasees and Executive, including, without limitation, the Employment
Agreement (as defined above).  

(b)

By signing this Agreement, Executive represents that he has not commenced or
joined in any claim, charge, action or proceeding whatsoever against the Company
or any of the Company Releasees arising out of or relating to any of the matters
set forth in this Section 2.  Executive further represents that he will not seek
or be entitled to any personal recovery in any action or proceeding of any
nature whatsoever against the Company or any of the other Company Releasees that
may be commenced on Executive's behalf arising out of any of the matters
released hereby.

(c)

Executive agrees and acknowledges that the Company and the other Company
Releasees have fully satisfied any and all obligations owed to Executive arising
out of his employment with the Company (or the termination thereof), and no
further sums are owed to Executive by the Company or any of the other Company
Releasees, except as expressly provided in this Agreement.

3.

Executive's Covenants.  

(a)

The Executive reaffirms, and agrees to comply with, all of the Executive's
obligations in Section 6 (Nondisclosure and Nonuse of Confidential Information;
Delivery or Destruction of Materials upon Termination of Employment) and Section
7 (Non-Competition) of the Employment Agreement (as defined above), and agrees
that that such obligations shall remain in full force and effect and such
sections are incorporated by reference as if restated herein.  

(b)

Executive agrees and acknowledges that he will return his laptop computer to the
Company by the Resignation Date and that all corporate files and e-mails on such
laptop will remain intact therein.





3







--------------------------------------------------------------------------------

(c)

Executive agrees and acknowledges that he will return the SIM card from his
mobile phone to the Company by the Resignation Date.

(d)

Executive agrees and acknowledges that he will assist the Company’s legal
department to provide notice of termination of the rental of the apartment
rented by the Company in Moscow for his occupation, as required.

4.

No Admission.  The Company's offer to Executive of this Agreement and the
payments and benefits set forth herein are not intended to, and shall not be
construed as, any admission of liability or wrongdoing on the part of the
Company or any of the Company Releasees.

5.

Consultation with Attorney/Voluntary Agreement.  The Executive acknowledges that
(i) the Company has advised the Executive of the Executive's right to consult
with an attorney of the Executive's choosing prior to signing this Agreement,
(ii) the Executive has consulted with an attorney regarding the terms of this
Agreement prior to executing it, (iii) the Executive has carefully read and
fully understands all of the provisions of this Agreement and (iv) the Executive
is entering into this Agreement knowingly, freely and voluntarily in exchange
for good and valuable consideration.

6.

No Oral Modification; No Waivers.  This Agreement may not be changed orally, but
may be changed only in a writing signed by the Executive and a duly authorized
representative of the Company.  The failure of the Executive or the Company to
enforce any of the terms, provisions or covenants of this Agreement will not be
construed as a waiver of the same or of the right of such party to enforce the
same.  Waiver by either the Executive or the Company of any breach or default by
the other party of any term or provision of this Agreement will not operate as a
waiver of any other breach or default.  

7.

Assignment.  This Agreement is personal to the Executive and may not be assigned
by the Executive, and is binding on and shall inure to the benefit of the
Company and the other Company Releasees.

8.

Descriptive Headings.  The section headings contained herein are for reference
purposes only and will not in any way affect the meaning or interpretation of
this Agreement.

9.

Enforceability.  It is the desire and intent of the parties that the provisions
of this Agreement shall be enforced to the fullest extent permissible.  In the
event that any one or more of the provisions of this Agreement is held to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remainder hereof will not in any way be affected or impaired thereby and any
such provision or provisions will be enforced to the fullest extent permitted by
law.  Moreover, if any one or more of the provisions contained in this Agreement
is held to be excessively broad as to duration, scope, activity or subject, such
provisions shall be construed by limiting and reducing them so as to be
enforceable to the maximum extent compatible with applicable law.





4







--------------------------------------------------------------------------------

10.

Entire Agreement.  This Agreement sets forth the entire agreement and
understanding between Executive and the Company and merges and supersedes any
and all prior agreements, representations, discussions, and understandings of
every kind and nature, written and oral, between Executive and the Company
concerning the subject matter hereof, including, but not limited to, the
Employment Agreement, except as expressly provided in Section 3 above.
 Executive represents that, in executing this Agreement, he has not relied upon
any representation or statement made by the Company or any other Company
Releasees, other than those set forth herein, with regard to the subject matter,
basis or effect of this Agreement or otherwise.

11.

Each Party the Drafter.  This Agreement, and the provisions contained in it,
shall not be construed or interpreted for, or against, any party to this
Agreement because that party drafted or caused that party's legal
representatives to draft any of its provisions.

12.

Governing Law.  This Agreement shall be construed and enforced according to the
laws of the State of Delaware, U.S.A., with­out giving effect to its principles
of conflicts of law.  Each party hereto, to the fullest extent permitted by the
laws of Russia, waives any and all rights that it may have under the laws of
Russia that might be inconsistent with the terms of this Agreement and, to the
extend such rights cannot be validly waived, each party will exercise such
rights only to the extent consistent with this Agreement.

13.

Dispute Resolution.  Any dispute between the parties hereto arising out of or
related to this Severance Agreement will be finally settled through binding
arbitration under the National Rules for the Resolution of Employment Disputes
(the “Rules”) of the American Arbitration Association.  The arbitration will be
heard by a single arbitrator.  The parties will use reasonable efforts to agree
upon an arbitrator within 30 days after commencement of the arbitration.  If the
parties are unable to agree, the arbitrator will be appointed as provided under
the Rules.  The arbitration will be conducted in the English language and will
be seated in London, England.  Any court of competent jurisdiction may enter
final judgment on the arbitrator’s award.




  IN WITNESS WHEREOF, Employee and a duly authorized representative of the
Company have executed this Agreement on the dates indicated below.

              MOSCOW CABLECOM CORP.                               DONALD
MILLER-JONES




              By: Warren Mobley             5/31/2005                       /s/
Donald Miller-Jones            5/31/2005

              Name: Warren Mobley        Date
                               Donald Miller-Jones                 Date




              Title: President and CEO











5





